Exhibit PRESS RELEASE INX Announces Second Quarter Results ­­­­­and Restatement of Certain Prior Periods HOUSTON(BUSINESS WIRE)August 13, 2009INX Inc. (NASDAQ: INXI; the “Company”; or “INX”) today announced financial results for its second quarter ended June 30, For the quarter ended June 30, 2009 compared to the same period in the prior year: · Total revenue decreased8.8% to $58.3 million from $64.0 million. · Product revenue decreased 9.7% to $46.5 million from $51.4 million, with gross profit margin on product revenue increasing to 20.6% compared to 19.0%. · Service revenue decreased 5.3% to $11.9 million from $12.6 million, with gross profit margin on service revenue decreasing to 26.5% compared to 31.7%. Gross profit on total revenue decreased 7.5% to $12.7 million compared to $13.8 million, with gross profit margin on total revenue of 21.8%, compared to 21.5%. · Operating income was $400,000 compared to operating income of $1.9 million. · Net income was $319,000 compared to net income of $1.1 million. · Diluted net income per share was $0.03 compared to diluted net income per share of $0.13. · Non-GAAP (see attached schedule which reconciles non-GAAP to GAAP)net income was $969,000 compared to $2.1 million; and non-GAAP diluted earnings per share was $0.10 compared to For the six months ended June 30, 2009 compared to the same period in the prior year: · Total revenue decreased6.4% to $115.7 million from $123.6 million. · Product revenue decreased 10.7% to $91.0 million from $101.9 million, with gross profit margin on product revenue increasing to 19.8% compared to 18.6%. · Service revenue increased 13.6% to $24.7 million from $21.7 million, with gross profit margin on service revenue decreasing to 28.4% compared to 31.9%. · Gross profit on total revenue decreased 3.4% to $25.0 million compared to $25.9 million, with gross profit margin on total revenue of 21.6%, compared to 20.9%. · Operating loss was $25,000 compared to operating income of $3.6 million. · Net loss was $183,000 compared to net income of $2.1 million. · Net loss per share was $0.02 compared to diluted net income per share of $0.26. · Non-GAAP(see attached schedule which reconciles non-GAAP to GAAP)net income was $1.1 million compared to $4.0 million; and non-GAAP diluted earnings per share was $0.12 compared to Recent operational highlights: · Continued to add new customers, with the number of customers served during the quarter increasing by 6.6% compared to the prior year quarter; however, revenue per customer declined by 14% on a year-over-year basis, which we attribute to reduced customer demand related primarily to negative economic conditions during the quarter. · Continued to make excellent progress laying the foundation for our newer data center virtualization practice, which we expect to be a source of growth over the upcoming several quarters and years, with our data center practice growing 75% to make up 10.4% of total business activity compared to 7.3% in the prior year quarter, and 8.0% of total business activity for the full year in 2008 (based on customer product billings). · Made excellent progress in marketing Cisco System's new Unified Computing System, which we expect to result in additional revenue opportunities when Cisco begins to ship the UCS product in volume. · We continued taking steps to cut and control costs in areas that do not impact revenue generation, resulting in improved profitability for our second quarter as compared to our first quarter. · Closed on an acquisition that added a North Carolina location to our geographic coverage, adding another important geographic region with a strong management team. Commenting on the Company's second quarter results, James Long, INX's Chairman and CEO, said "Customer demand during the second quarter improved compared to the first quarter, but some of the improvement in demand was offset by customers delaying data center projects due to the lack of availability of Cisco's new Unified Computing System. This was what we had expected, and revenue for the quarter came in above the mid-point of our range of guidance.We executed well in a number of key areas during the quarter in spite of continued difficult market conditions. We continued to position the company to take advantage of the change in data center technology that is occurring, and the increasing trend towards cloud computing and data center virtualization, which we believe represents a substantial opportunity for INX. Cisco's recent announcement of their Unified Computing System and VMware's recent announcement of their new vSphere 4 virtualization software offer compelling evidence of the technology transformation that INX has been positioning for over the past year.During the second quarter we continued to take steps to control costs, while balancing cost-cutting with positioning the Company to take advantage of opportunities. We continued to invest in our data center practice, investments that we believe will pay off in the future as these recently announced new products begin to create demand." Commenting on the results and the Company's strategy, Mark Hilz, INX’s President and Chief Operating Officer said, “During the second quarter we saw increasing demand with June finishing as the strongest month of the quarter.Customers have started moving forward with projects that have been delayed due to economic concerns.While there is still substantial scrutiny on spending by customers, we are seeing some positive signs as we move forward into the third quarter.In June, at Cisco’s partner summit, INX was presented Cisco's Global Technology Excellence award as well as three additional awards.This prestigious Global Technology Excellence award recognizes INX for our core strength of assisting our customers in understanding advanced technologies and implementing those technologies in their businesses.We continued our efforts to expand geographically through acquisitions, and inmid-July we completed the acquisition of a small, young company with high-growth potential based in Raleigh, North Carolina.This extends our footprint further along the East Coast. We have completed two acquisitions and continued with operational investments in our data center virtualization practice during this economic downturn because we see a substantial opportunity being created by this technology transformation.
